Citation Nr: 0332562	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-04 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinea pedis with onychomycosis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston Massachusetts.

The Board notes that in a VA Form 9 submitted in April 2002, 
the veteran appears to be either disagreeing with the initial 
evaluation assigned for his post-traumatic stress disorder in 
a June 2001 rating decision or to be claiming entitlement to 
an increased rating for this disability.  The RO should 
contact the veteran for the purposes of clarifying this 
matter and should respond appropriately to any clarification 
provided by the veteran.


REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the evidence reveals that the veteran has not been 
provided the required notice pertaining to his claims of 
entitlement to higher initial ratings for diabetes mellitus 
and tinea pedis with onychomycosis.

The Board notes that during the pendency of the veteran's 
appeal, the diagnostic criteria for skin disabilities were 
revised.  See 67 Fed. Reg. 49596-49599 (July 31, 2002).  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33,422 (2000).  The RO has adjudicated the 
veteran's claim based on the previous schedular criteria.  
The Board is of the opinion that due to the substantive 
nature of the changes in the schedular criteria, the RO 
should consider the veteran's claim in light of the new 
criteria before the Board decides the claim to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

With regard to the veteran's diabetes mellitus, the Board 
observes that the veteran submitted a release of information 
after his appeal was certified to the Board in November 2002.  
He indicated that his physician had found his blood sugar to 
be too high and had placed him on medication.  

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide such evidence.

In any event, the RO should obtain 
records of treatment by Dr. McKenna at 
Fallon Health Care, as identified on the 
release of information received by the 
Board in July 2003.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected tinea 
pedis with onychomycosis.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

Any special diagnostic studies deemed 
necessary should be performed.  A 
complete history should be elicited.  The 
history should include the types of 
medications, both oral and topical, which 
have been used to treat the veteran's 
tinea pedis with onychomycosis.

The examiner should indicate the total 
area affected by the veteran's tinea 
pedis with onychomycosis.  The examiner 
should describe the extent of any 
exfoliation, exudation, crusting or 
itching involved.  The examiner should 
also indicate whether there are systemic 
or nervous manifestations associated with 
the disability.  

The examiner should also describe any 
functional impairment resulting from the 
disability, and provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.

The rationale for all opinions expressed 
should also be provided in the 
examination report.  

4.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected 
diabetes mellitus.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

Any special diagnostic studies deemed 
necessary should be performed.  A 
complete history should be elicited.  The 
history should include the types of 
medications and other treatment such as 
exercise and restricted diet, which have 
been used to treat or control the 
veteran's diabetes mellitus.  The 
examiner should also describe any 
restriction of activities necessary to 
control the veteran's diabetes mellitus.  
In addition, the examiner should provide 
an opinion concerning the impact of the 
disability on the veteran's ability to 
work.

The rationale for all opinions expressed 
should be provided in the examination 
report.  

5.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  The RO should then readjudicate the 
issues on appeal.  In evaluating both 
claims, consideration should also be 
given to whether "staged" ratings are 
appropriate.  In evaluating the veteran's 
claim of entitlement to a higher initial 
rating for tinea pedis, the RO should 
consider both the previous and current 
rating criteria.  

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




